



Dividend Capital Diversified Property Fund Inc. 8-K
[a041917form8-kamendedrsuag.htm]
Exhibit 10.1


AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENTS


This amendment to those certain Restricted Stock Unit Agreements effective as of
April 7, 2014 (with respect to a grant of 493,574.557 Units) (the “2014
Agreement”), February 25, 2015 (with respect to a grant of 135,358.636 Units)
(the “First 2015 Agreement”), February 25, 2015 (with respect to a grant of
88,788.301 Units) (the “Second 2015 Agreement”), and February 4, 2016 (with
respect to a grant of 124,451 Units) (the “2016 Agreement”), respectively
(collectively, the “RSU Agreements”), between Dividend Capital Diversified
Property Fund Inc., a Maryland corporation (“DPF”), Dividend Capital Total
Realty Operating Partnership LP, a Delaware limited partnership, and Dividend
Capital Total Advisors LLC, a Delaware limited liability company (the “Advisor”)
is entered as of April 13, 2017 (the “Amendment”). Capitalized terms used herein
but not defined shall have the meaning set forth in the RSU Agreements.


WHEREAS, DPF has previously acknowledged that the Advisor intends to
redistribute Class I Shares acquired pursuant to the RSU Agreements as part of a
Senior Executive RSU Program;


WHEREAS, the service of a senior employee of the Advisor and its Affiliates that
participated in the Senior Executive RSU Program has been terminated;


WHEREAS, DPF and the Advisor desire that certain changes to the RSU Agreements
be made in connection with such termination of service.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:


1.
With respect to the 2014 Agreement, 43,075.595 of the Units granted to the
Advisor which otherwise would vest on April 14, 2017 shall not so vest and shall
become permanently forfeited. In exchange, the Offset Amount with respect to
such Vesting Date shall be reduced by $23,842.



2.
With respect to the First 2015 Agreement, 69,637.883 of the Units granted to the
Advisor which otherwise would vest on April 13, 2018 shall not so vest and shall
become permanently forfeited.



3.
With respect to the Second 2015 Agreement, 27,855.154 of the Units granted to
the Advisor which otherwise would vest on April 14, 2017 shall not so vest and
shall become permanently forfeited. In exchange, the Offset Amount with respect
to such Vesting Date shall be reduced by $9,415.



4.
With respect to the 2016 Agreement, 67,497.000 of the Units granted to the
Advisor which otherwise would vest on April 15, 2019 shall not so vest and shall
become permanently forfeited.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
 
DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.
 
 
 
By:
/S/    M. KIRK SCOTT        
 
 
Name: M. Kirk Scott
 
 
Title: Chief Financial Officer

 
DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP


 
 
 
By:
/S/    M. KIRK SCOTT        
 
 
Name: M. Kirk Scott
 
 
Title: Chief Financial Officer

 
DIVIDEND CAPITAL TOTAL ADVISORS LLC
 
 
 
By:
DIVIDEND CAPITAL TOTAL ADVISORS GROUP LLC, its Sole Member
 
 
 
 
By:
/S/    Evan H. Zucker
 
 
Name: Evan H. Zucker
 
 
Title: Manager






